Citation Nr: 1436670	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  13-34 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss. 

2.  Entitlement to service connection for left ear hearing loss. 

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for gastritis ("gastrointestinal disability").  

5.  Entitlement to service connection for lumbar strain ("back disability").  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran had active military service from May 1973 to June 1975.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2012 and an April 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In July 2014, the Veteran testified during a videoconference Board hearing was held before the undersigned Veteran's Law Judge (VLJ).  A transcript of the hearing is included in the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c); 38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a gastrointestinal disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  The competent evidence of record does not demonstrate that the Veteran's currently diagnosed hearing loss is related to service.  

2.  The Veteran had left ear hearing loss noted at her entry to service, and there is no competent evidence indicating it was aggravated by service.  

3.  The competent evidence of record does not demonstrate that the Veteran's currently diagnosed tinnitus is related to service.  

4.  Affording the Veteran the benefit of the doubt, the evidence of record establishes that the Veteran's current back disability is related to service.  


CONCLUSION OF LAW

1.  Right ear hearing loss was not incurred in or aggravated by active duty service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013). 

2.  Left ear hearing loss was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2013). 

3.  The criteria for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013). 

4.  The Veteran's back disability was incurred in active service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection 

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, to prove service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009). 

Right Ear Hearing Loss 

The Veteran seeks service connection for right ear hearing loss.  Specifically, the Veteran contends that she was exposed to jet engine noise while stationed at Minot Air Force base in North Dakota.  Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against the claim and the appeal will be denied.  

Service connection may also be granted for certain chronic diseases, such as sensorineural hearing loss, when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Hearing loss disability claims are governed by 38 C.F.R. § 3.385.  This regulation provides hearing loss is a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater.  38 C.F.R. § 3.385.  Alternatively, a hearing loss disability can be established by auditory thresholds for at least three of those frequencies at 26 decibels or greater or by speech recognition scores under the Maryland CNC Test at less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran underwent a VA examination in August 2010 to assess the presence and severity of any disability.  This examination found right ear auditory thresholds above 35 in all frequencies, including findings of 45 decibels or greater in the 500, 2000, 3000, and 4000 hertz frequencies.  Therefore, the Veteran has a current hearing disability that meets the criteria of 38 C.F.R. § 3.385 and the first element of service connection has been met.  The remaining question is whether there is evidence of an in service occurrence of an injury or disease and medical evidence of a nexus or relationship between the current disability and the in service disease or injury.  

An April 1973 enlistment examination failed to demonstrate a right ear hearing loss disability as defined by 38 C.F.R. § 3.385.  On examination, right ear converted pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5

10

When the Veteran's hearing was rechecked upon separation in June 1975, right ear pure tone thresholds, in decibels, were as follows: 






HERTZ



500
1000
2000
3000
4000
RIGHT
30
10
5
10
10

During the Veteran's time in service, she did not have right ear hearing loss in service.  Service connection can still be granted for hearing loss diagnosed after service when there is competent medical evidence of a nexus between the Veteran's active military service and her current disability.  By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a).  

The Veteran testified at a Board hearing that even though her military occupational specialty (MOS) was as a typist or Administrative Specialist she was exposed to engine noise when they started up the planes, but that she was never on the flight deck.  

At the Veteran's VA examination in August 2010, the Veteran's authorized audiological, right ear pure tone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
65
35
45
65
65

Her Maryland CNC score was 12% in the right ear.  

The examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  Further, supporting his conclusion by stating that her enlistment examination dated April 1973 yielded normal hearing in the right ear.  Her discharge audiological evaluation dated June 1975 yielded hearing within normal limits in the right ear.  Lastly, acoustic trauma was not conceded based on her MOS.  

There is also no evidence of continuity of symptomatology.  There first post service record of hearing loss is from Dr. J.W. dated April 2006.  In his letter, he states that the Veteran has sensorineural hearing loss has been present for a year.  The etiology was presbycusis or age related hearing loss.  National Guard service was dated in February 1988, over 20 years after the Veteran's separation from active military duty. The gap in evidence constitutes negative evidence that tends to disprove the Veteran's claim that the she had an injury in service that resulted in a chronic disability or persistent symptoms.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  This gap in the evidence also indicates that presumptive service connection is not warranted, as there is no evidence that the disease had its onset within one year after separation from service. 

Without evidence of a nexus, evidence of continuity or a diagnosis of hearing loss within one year of service, service connection on a direct or presumptive basis is not warranted.  The preponderance of the evidence is against the Veteran's claim; thus, the benefit of the doubt rule does not apply.   38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Left Ear Hearing Loss 

The Veteran seeks service connection for left ear hearing loss.  Specifically, the Veteran contends that she was exposed to jet engine noise while stationed at Minot Air Force base in North Dakota.  Her claim was initially denied by the RO's April 2012 rating decision as a pre-existing condition that had not been incurred, caused or aggravated by service.  Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against the claim and the appeal will be denied.  

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

Reviewing the evidence of record, the Veteran's entrance examination shows left ear pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
LEFT
35
25
30

35

For VA purposes, the Veteran's pre-existing left ear hearing disability was noted at enlistment.  

Therefore, since hearing loss in the left ear was clearly shown medically upon entry in 1973, the presumption of soundness does not apply.  The Veteran cannot bring a claim for service connection for left ear hearing loss, but may bring a claim for service-connected aggravation of that disorder.  Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).  In that case, section 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  A pre-existing disability or disease will be considered to have been aggravated by active military service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b).  If the presumption of aggravation under section 1153 arises, the burden then shifts to VA to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.  

When the Veteran's hearing was rechecked in June 1975, left hear puretone thresholds in decibels were the following: 




HERTZ



500
1000
2000
3000
4000
LEFT
20
10
25
40
40

It interesting to note that by the time the Veteran separates from service, she no longer has hearing loss for VA purposes, and her Report of Medical History from June 1975 states that she does not have hearing loss.  

Subsequent to filing her claim for service connection for left ear hearing loss, The Veteran underwent a VA audio examination in August 2010.  The examiner reviewed the claims file and examined the Veteran.  The Veteran was diagnosed with sensorineural hearing loss in the left ear.  The examiner opined that her left ear hearing loss was not at least as likely as not caused by or a result of an event during her military service.  He supported this opinion by stating that an audiological evaluation from April 1973 yielded mild hearing loss in the left ear and upon discharge in June 1975 she still had mild hearing loss in the left ear.  He states clearly that the Veteran's left ear hearing loss pre-existed service and it was not aggravated beyond normal progression in military service.  The examiner further stated that the Veteran's hearing in her left ear actually improved.  But that there was a five decibel decrease in hearing at 4000 hertz in the left ear, which could be related to normal progression, otologic disease, or external factors, to include testing conditions, noise levels, or examiner experience.  

Again, since the left ear hearing loss was shown at entry, it is the Veteran's burden to establish it was aggravated by service.  She has not done so.  There is no competent evidence indicating the condition was aggravated by service, and, in fact, the medical opinion conclusively states it was not.  Accordingly, the Board concluded that the preponderance of the evidence is against the claim for service connection for left ear hearing loss, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).

Tinnitus 

The Veteran has a current disability of tinnitus as shown by the August 2010 VA examination.  The remaining question is whether is evidence of an in service occurrence of an injury or disease and medical evidence of a nexus or relationship between the current disability and the in service disease or injury.  

Service medical records, however, fail to reflect complaints, treatment or diagnosis of tinnitus.  Further, the VA examiner opined that he could not provide a medical opinion regarding the etiology of the Veteran's tinnitus without resorting to speculation because of the Veteran's MOS, the fact that she was not in combat, and that she had pre-existing left ear hearing loss.  This examination is not probative to determine the etiology of the Veteran's currently diagnosed tinnitus.  However, the Veteran submitted a letter dated April 2006 from Dr. J.W., a private doctor, wherein the doctor states that she has bilateral tinnitus and that the Veteran had this intermittingly for a year and now it is continuous.  

There is no evidence of continuity of symptomatology.  At the Veteran's July 2014 hearing, she states that her tinnitus has existed since service, but that she never complained of it while she was in service.  While the Veteran is able to give lay testimony as to a diagnosis of tinnitus, she is not able to give an etiology as to her disability.  The more probative evidence regarding etiology comes from medical evidence.  The first diagnosis of tinnitus was in April 2006, which is approximately 33 years after service.  This gap in evidence constitutes negative evidence that tends to disprove the Veteran's claim that she had an injury in service that resulted in a chronic disability or persistent symptoms.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Accordingly, service connection for tinnitus is denied, because the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply. 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



Back Disability 

The Veteran asserts entitlement to service connection for a back disability.  Specifically, she asserts that she injured her back in service, continually sought treatment for her back in service and since service.  Upon a thorough review of the record, the Board finds that service connection for a back disability is warranted.  

The Veteran underwent a VA examination in February 2012.  During the course of the examination, the Veteran was diagnosed with lumbar strain.  Since the evidence shows that the Veteran has a current disability, the first element of service connection has been met.  The remaining question is whether there is evidence of an in service occurrence of an injury or disease and medical evidence of a nexus or relationship between the current disability and the in service disease or injury.  

A review of the Veteran's service treatment records show that the Veteran reported to sick call with back pain in August 1973.  At first she was given one medication for pain relief, but following complaints of further back pain three days later she was placed Valium.  In April 1975, the Veteran reported to sick call with complaints of back pain after moving some furniture.  She complained of tightness but no radiating pain.  She was diagnosed with back strain due to heavy lifting.  She was placed on restriction, to include no lifting or physical activity for 10 days.  As well as being prescribed Tylenol and told use local heat on her back.  Later that month, the Veteran returned to sick call with complaints of back, a change in her urine, tenderness and a decrease range of motion.  The Veteran returned to sick call at the end of April 1975 and again in May 1975.  At the May visit, she was placed two different medications for two days and was recommended for physical therapy if there was no improvement.  The Veteran was placed on light duty for 10 more days.  On the Veteran's June 1975 Report of Medical History she reported that she had recurrent back pain.  

At the Veteran's February 2012 VA examination, the Veteran was diagnosed with lumbar strain.  The Veteran reported that she has been receiving physical therapy for her back and that she takes acetaminophen for pain.  The examiner opined that the Veteran's back disability is less than likely as not due to her military service because of the absence of evidence.  

The record contains May 2010 treatment notes from the Veteran's private physician Dr. D.O., which state that the Veteran has been complaining of back pain since 1975 that has become progressively worse over time.  The pain can be very severe at times, rating it an 8/10 on the pain scale and she described that pain as being sharp in character.  She has stiffness associated with it as well.  The pain is localized with no significant radiation down her legs.  She states that the pain is aggravated by weight bearing activities.  The Veteran told Dr. D.O. that in the past the pain was relieved by sitting, but that this was no longer the case as the pain is present even when she sits.  The diagnosis was lumbar spondylosis with probable lumbar spinal stenosis.  Dr. D.O recommended the Veteran to continue physical therapy.  

There is a September 2012 treatment note from Dr. T.W. that states that the Veteran has been under his care and treatment for chronic back and leg pain with muscle spasms in the lumbar and cervical spine.  The doctor opined that her condition is a result of a surgical procedure performed in 1973, which left metallic surgical clips in the patient's right side pelvis.  

After consideration of all the evidence, the Board finds the VA examination to be less probative than the other evidence of records regarding the etiology of the Veteran's back disability.  The Veteran repeatedly complained in service of back pain, before and after she attempted to move heavy furniture.  The Veteran stated at her hearing that she had back pain in service and it is continued since that time.  Further, the treatment note from Dr. T.W, stating that he believes that the Veteran's back stems from surgical clips left in her right side pelvic region after her 1973 appendectomy.  

For the reasons stated above, and resolving all doubt in favor of the Veteran, the Board finds that the Veteran's back was injured in service and have been productive of symptoms continuously since service.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.  Service connection is warranted.  38 C.F.R. § 3.303(b).  

Duty to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA's duty to notify has been satisfied through notice letters dated July 2012 and August 2013 that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his claim on both a direct and secondary basis, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

The Veteran testified at a hearing before the Board in July 2014.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life and his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159  (2013).

Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2012); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 

The Veteran was provided a VA examination in August 2010 and February 2012, which is adequate for the purposes of determining service connection as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The claim was then readjudicated by November 2013 statements of the case.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.








	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for right ear hearing loss is denied. 

Entitlement to service connection for left ear service connection is denied.  

Entitlement to service connection for tinnitus is denied.  

Entitlement to service connection for lumbar strain is granted.  


REMAND

A preliminary review of the record reflects that further development is required prior to adjudication of the issue of service connection for a gastrointestinal disability.  

During the Veteran's July 2014 hearing, she stated that had been taking over the counter medications to combat her symptoms even after her surgery.  She stated that after she was discharged from the military she has continually taken these over the counter medications, but that she did not seek treatment for her condition due to financial hardship and lack of health insurance.  She further testified that in 2010, she reported that had an operation for a blood clot and they placed her further medication for her gastritis.  

Records concerning the 2010 blood clot and any associated complaints related to a gastrointestinal disability are not of record and should be obtained.  

Furthermore, although the Veteran was afforded a VA examination in February 2012, the examiner's rationale was that there was an absence of treatment evidence.  The examiner did not consider the lay report of continued symptoms and self-treatment.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  Accordingly, another VA examination should be obtained.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact the Veteran and ask her to specify all medical care providers who treated her for her claimed gastrointestinal disability.  Records surrounding the 2010 blood clot with associated complaints of gastritis should be requested.  The AOJ should then obtain and associate with the claims file any records identified by the Veteran or his representative that are not already associated with the claims file.

To the extent there is an attempt to obtain records that is unsuccessful, the claims file should contain documentation of the attempts made. The Veteran and his representative should also be informed of the negative results, and should be given opportunity to submit the sought-after records.

2.  After any records requested above are obtained, schedule the Veteran for a VA examination for purposes of determining the current nature, extent and etiology of any gastrointestinal disorder.  All testing deemed necessary must be conducted and results reported in detail.  The examiner should provide opinions as to the following: 

a. Whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed gastrointestinal disorder was incurred in military service.  The examiner must discuss the 1973 appendectomy and laparotomy, the service treatment records in 1973 that note gastroenteritis, and the 1975 records that reflect symptoms of coughing up blood. 

The claims file should be reviewed in conjunction with this request and the examination report should reflect that such a review occurred.  Any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.  

3. The AOJ should then take any additional development action it deems proper.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


